DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 5, the axle A12 should be labeled A22 as shown in pars. 42, 43 and 45.  Optionally, the specification may be amended to refer to the axle label found in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:.  
In paragraph 43, delete “ouer”, and insert --outer--.
In paragraph 44, delete “poits”, and insert --points--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/144153 to Worgotter et al. (Worgotter).
Claim 1
With regard to providing a rail-guided permanent way machine (1) on a track (3), Worgotter teaches a rail vehicle with a working device (Fig. 1, rail vehicle 1, working device 5, track 4; par. 12).
With regard to determining at least one state variable (Z) of the permanent way machine (1) in dependence on an operating state, Worgotter teaches a wheel relief sensor (Figs. 2, 3, wheel relief sensor 15; pars. 12, 13).
With regard to comparing the at least one state variable (Z) to at least one pre-defined limit value (Gw, Gs) for monitoring the derailment safety of the permanent way machine; Worgotter teaches comparing the sensor output to a permissible wheel relief (pars. 14, 18).
Claim 2
Worgotter teaches that working device of the permanent way machine is operated during a working run, and the at least one state variable (Z) is repeatedly determined during the working run and compared to the at least one limit value (Gw, Gs) (par. 20).
Claim 3
Worgotter teaches that the at least one state variable (Z) is compared to at least one limit value Gw, and the permanent way machine generates a warning signal if the at least one state variable (Z) lies beyond a tolerance range defined by the limit value Gw (par. 20).
Claim 4
Worgotter teaches that the at least one state variable (Z) is compared to a limit value Gs, and the operating state of the permanent way machine is changed automatically if the at least one state variable (Z) lies beyond a tolerance range defined by the limit value Gs (par. 19).
Claim 5
Worgotter teaches that the at least one state variable (Z) is determined in dependence on a curvature parameter, in particular a curve radius (R) of the track. (par. 22).
Claim 6
Worgotter teaches that for determining the at least one state variable (Z), a wheel guiding force (Ya) of the permanent way machine necessary for the derailment safety is determined in dependence on the curvature parameter (par. 22).
Claim 7
Worgotter teaches that the permanent way machine defines by means of at least one first measuring sensor at least one first measuring value from which a curvature parameter of the track is determined (par. 22).
Claim 10
Worgotter teaches that the at least one state variable (Z) is determined in dependence on at least one vertical wheel force (Q) of the permanent way machine (par. 22).
Claim 11
Worgotter teaches that the at least one vertical wheel force (Q), a pre- defined value (Qmin) is stored in a control device of the permanent way machine (pars. 22, 20).
Claim 12
Worgotter teach that the permanent way machine determines by means of at least one second measuring sensor at least one second measuring value from which the at least one vertical wheel force (Q) is determined (par. 22).
Claim 14
Worgotter teaches that the at least one second measuring value is determined at at least one outer axle (A11) of the permanent way machine and/or at a load- relieved side of the permanent way machine (par. 22).
Claim 15
With regard to a machine frame, Worgotter teaches a vehicle frame (Fig. 1, vehicle frame 9; par. 12).
With regard to at least two axles (A11, A12, A21, A22; A11, A22) mounted on the machine frame and rail-guidable wheels (RL, RR) arranged thereon, Worgotter teaches two wheel sets (Fig. 1, wheel sets 2; par. 12).
With regard to a drive for rotary actuation of at least one of the axles (A11, A12, A21, A22; A11, A22), Worgotter teaches a travel drive (Fig. 1, travel drive 3; par. 12).
With regard to a working device fastened to the machine frame, characterized by comprising a control device; Worgotter teaches a working device such as a crane attached to the frame and an intelligent control (Fig. 1, working device 5; pars. 12, 20).
With regard to at least one state variable (Z) of the permanent way machine is determined in dependence on an operating state, Worgotter teaches a wheel relief sensor (Figs. 2, 3, wheel relief sensor 15; pars. 12, 13).
With regard to the at least one state variable (Z) is compared to at least one pre-defined limit value (Gw, Gs) for monitoring a derailment safety of the permanent way machine, Worgotter teaches comparing the sensor output to a permissible wheel relief (pars. 14, 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worgotter in view of EP 1400427 A1 to Sato (Sato).
Claim 13
Worgotter teaches all the limitations of claim 1 upon which claim 13 depends.  Worgotter does not teach that the at least one state variable (Z) is determined in dependence on at least one second measuring value which is, in particular, a spring deflection (SL, SR) of a wheel (RL, RR) of the permanent way machine.  Sato teaches detecting the vertical displacement in the direction of a spring (pars. 11, 31; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wheel set monitoring, as taught by Worgotter, to include monitoring displacement of springs, as taught by Sato, because then derailment would have been more accurately detected (Sato, pars. 2, 3, 11).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2014/0244080 to Herden teaches a brake control device for a rail vehicle.
US Patent Application Publication 6,860,453 to Moretti et al. teaches detecting and signaling derailment conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864